Title: From James Madison to John Armstrong, 13 September 1811
From: Madison, James
To: Armstrong, John


Dear SirMontpelier Sepr. 13. 1811
Your favor of the 2d. instant, inclosing a newspaper statement of a conversation imputed to you, has been recd. with the respect due to the motives for the communication.
I need scarcely say that evidence of that sort could have no weight with me, when opposed by so much improbability, and by the predispositions which it could not fail to find in me. I might add that the disproof furnished by the contradiction of dates, did not escape notice. Accept my respects and good wishes
J. M.
